NUMBER 13-15-00314-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


            IN RE STATE FARM LLOYDS AND DAVID R. CABE


                       On Petition for Writ of Mandamus.


                                        ORDER

              Before Justices Rodriguez, Garza, and Longoria
                             Per Curiam Order

       Relators State Farm Lloyds and David R. Cabe filed a petition for writ of mandamus

in the above cause on July 10, 2015 through which they contend that the trial court erred

in refusing to grant summary judgment in their favor where the parties in the underlying

proceeding have allegedly resolved their issues through a contractual appraisal process.

The Court requests that the real parties in interest, Horacio Salinas and Maria Salinas, or

any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of ten days from the date

of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                              PER CURIAM

Delivered and filed the
14th day of July, 2015.




                          2